UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 23, 2012 DIVERSIFIED RESOURCES, INC. (Exact name of registrant as specified in its charter) NEVADA 333-175183 98-0687026 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 10071 Park Meadows Dr Suite 302 Lone Tree, CO 80124 (Address of principal executive offices, including zip code) 951-255-9100 (Registrant's telephone number, including area code) 37 Mayfair Road SW,Calgary,Alberta,CanadaT2V 1Y8 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03. Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On October 23, 2012, we filed Amended and Restated Articles of Incorporation with the Secretary of State of Nevada.The Articles were amended to reduce the types of authorized shares to common and preferred and to set the number of authorized common shares and preferred shares at 450,000,000 and 50,000,000 respectively.The Articles were further amended to (1) eliminate any restrictions on the transfer of shares, (2) allow the number of Directors to be fixed by the Board of Directors, and (3) eliminate any restrictions on the number of shareholders. Item 9.01. Financial Statements and Exhibits Exhibit No. Description Amended and Restated Articles of Incorporation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Diversified Resources, Inc. Date:November 13, 2012 By: /s/ Philip F. Grey Philip F. Grey President
